     Case 4:18-cv-03531 Document 25 Filed on 09/09/20 in TXSD Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

EDWARD J. HUFF, A/K/A JEROME E. HUFF,       §
                                            §
             Plaintiff,                     §
                                            §
v.                                          §         CIVIL ACTION H-18-3531
                                            §
TEXAS A & M UNIVERSITY,                     §
                                            §
             Defendant.                     §

                                          ORDER

      The Court dismissed this pro se non-prisoner civil lawsuit on February 26, 2020.

Exactly 180 days later, plaintiff filed the pending Rule 4(a)(6) motion to reopen time to

appeal (Docket Entry No. 24), stating that he was unaware of the dismissal until he

accessed the case docket on August 12, 2020.

      In order to determine the merits of plaintiff’s pending motion, the Court requires

further information. Plaintiff is ORDERED to file a written response to the following

inquiries within THIRTY DAYS from date of this order. His response must be submitted

under penalty of perjury, and must answer each inquiry without stating unrequested

information. Any response that fails to conform to this order will be stricken from the

record. The Court’s inquiries are as follows:

      1.     You state that you first became aware of the Court’s judgment on August

12, 2020, by accessing the Court’s docket through your personal PACER account. The

PACER billing history you submitted shows that you accessed the documents in your
     Case 4:18-cv-03531 Document 25 Filed on 09/09/20 in TXSD Page 2 of 2




lawsuit on that date. Please provide copies of your PACER billing history for the entirety

of the months of February, March, April, May, June, July, and August of 2020.

       2.     Explain why you were unable to use a computer or any other electronic

device, or place a telephone call to the Court, prior to August 12, 2020, to review the

status of the instant lawsuit.

       3.     Describe all efforts you undertook and all due diligence you exercised to

monitor the status of this lawsuit between February 26, 2020, and August 12, 2020.

       4.     Describe all efforts you made to obtain a copy of the docket in this lawsuit

between February 26, 2020, and August 12, 2020.

       5.     Describe all efforts you made to made to obtain a copy of the judgment in

this lawsuit between February 26, 2020, and the date of the instant order.

       6.     The affidavit you submitted with your pending motion was notarized on

August 24, 2020, by a Texas state notary in Harris County, Texas. State whether you

personally appeared before the notary in Harris County, Texas, on August 24, 2020, and

signed your affidavit in her presence.

       Plaintiff’s failure to comply timely and fully with this order will result in dismissal

of the pending motion to reopen time to appeal for failure to prosecute.

       Signed at Houston, Texas, on September 9, 2020.




                                                        Gray H. Miller
                                               Senior United States District Judge

                                              2
